     Case: 1:17-md-02804 Doc #: 3663 Filed: 03/26/21 1 of 5. PageID #: 510142




                           UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION
                                                          MDL No. 2804
This document relates to:                                 Case No. 17-md-2804
                                                          Judge Dan Aaron Polster
Track Three


                       RITE AID’S OBJECTION TO THE
           COURT’S ORDER REGARDING FURTHER BELLWETHER CASES

        Defendants Rite Aid Hdqtrs. Corp., Rite Aid of Maryland Inc., Rite Aid of Ohio, Inc.,

and Eckerd Corp. (“Rite Aid”) respectfully object to the Court’s March 11, 2021 order (Doc.

3649), which requires Rite Aid to be a party to five additional bellwether cases based on two

factual mistakes regarding Rite Aid.1 First, the order mischaracterizes Rite Aid as a “national

pharmacy.” Rite Aid is not a national pharmacy. It currently has stores in only 18 states, and at

its largest operated in only 32 states. Second, contrary to the Court’s statement at the March 10

hearing that “the Defendants all have tons of money,” Rite Aid has reported net losses in the

hundreds of millions of dollars in the past few years, to which the enormous cost of opioid

litigation contributes, including active litigation of not only the Track 3 cases but opioid lawsuits

in states around the country.

                                              Background

        During the March 10, 2021 teleconference in the Track 3 cases, the Court announced that

it would select five additional bellwether pharmacy cases to remand for trial. In its March 11



1
 Rite Aid does not waive its objections to the Court’s order creating new bellwether cases against the
pharmacies generally, and reserves the right to join in any objection to the order or motion for
reconsideration by Pharmacy Defendants.



                                                    1
     Case: 1:17-md-02804 Doc #: 3663 Filed: 03/26/21 2 of 5. PageID #: 510143




order, the Court stated that “the five selected cases will be set for bellwether trials against

pharmacies only and must include the four national pharmacies that are in Track Three.” Doc.

3649, at 2. The Court directed the parties to work with one another and with Special Master Cohen

to develop a list of proposed cases.

                                              Argument

          Rite Aid objects to the order’s requirement that Rite Aid be included in five new

bellwether cases on the basis that it is one of “four national pharmacies” and has “tons of

money” for unlimited litigation. See Doc. 3649; 3/11 Tr. at 11:2.

          Rite Aid has never been a national chain. At its height, Rite Aid had locations in 32

states. In 2017, Rite Aid sold about 2,000 stores to a competitor. It now has stores in only 18

states.

          Moreover, it is unnecessary for the Court to create additional bellwethers against Rite

Aid. Although its geographic footprint is far smaller than its competitors, Rite Aid has been sued

in over 1,700 opioid lawsuits, including nearly 500 jurisdictions where it does not have any

stores. As the Court is aware, many of these cases are moving steadily toward trial. In addition

to the Track 3 cases set for trial in October, Rite Aid is a defendant in cases set for trial this year

and next year in New York, Maryland, West Virginia, Massachusetts, and Alabama. Rite Aid is

also actively engaged in discovery in numerous state court cases in states including Pennsylvania

(the state where Rite Aid has its largest presence), South Carolina, and Utah. Additional

bellwethers are unnecessary given this active litigation of both dispensing and distribution issues.

          The Court’s assumption that Rite Aid has “tons of money” to litigate or settle these cases

is also not correct. 3/11 Tr. at 11:2. It is public knowledge that for the past several years, Rite

Aid has posted net losses of hundreds of millions of dollars annually. Rite Aid reported net




                                                   2
     Case: 1:17-md-02804 Doc #: 3663 Filed: 03/26/21 3 of 5. PageID #: 510144




losses of $469.2 million in fiscal year 2020 2 and $667 million in fiscal year 20193 and has

announced that it expects to incur net losses of $90-100 million in fiscal year 2021. 4

         At present, enormous litigation costs are contributing to Rite Aid’s financial losses. In

short, additional bellwether cases would not make a global resolution of the claims against Rite

Aid any more likely.

                                               Conclusion

         For these reasons, Rite Aid respectfully objects to the Court’s order characterizing Rite

Aid as a “national pharmacy” and directing Rite Aid’s inclusion in five new bellwethers on that

basis.




2
 See https://www.riteaid.com/corporate/investor-relations/quarterly-results/-/pressreleases/rite-aid-
corporation-reports-fiscal-2020-fourth-quarter-and-full-year-results (visited March 25, 2021).
3
 See https://www.riteaid.com/corporate/news/-/pressreleases/news-room/2019/rite-aid-reports-fiscal-
2019-fourth-quarter-and-full-year-results (visited March 25, 2021).
4
 See https://finance.yahoo.com/news/rite-aid-provides-fiscal-2021-200500812.html (visited March 25,
2021).



                                                     3
   Case: 1:17-md-02804 Doc #: 3663 Filed: 03/26/21 4 of 5. PageID #: 510145




Dated: March 26, 2021                        Respectfully submitted,


                                              /s/ Kelly A. Moore
                                              Kelly A. Moore
                                              MORGAN, LEWIS & BOCKIUS LLP
                                              101 Park Avenue
                                              New York, NY 10178
                                              Phone: (212) 309-6612
                                              Fax: (212) 309-6001
                                              E-mail:
                                       kelly.moore@morganlewis.com

                                              Elisa P. McEnroe
                                              MORGAN, LEWIS & BOCKIUS LLP
                                              1701 Market Street
                                              Philadelphia, PA 19103
                                              Phone: (215) 963-5917
                                              Fax: (215) 963-5001
                                              E-mail:
                                       elisa.mcenroe@morganlewis.com

                                             Attorneys for Rite Aid




                                      4
    Case: 1:17-md-02804 Doc #: 3663 Filed: 03/26/21 5 of 5. PageID #: 510146



                               CERTIFICATE OF SERVICE
       I, the undersigned, hereby certify that the foregoing document was served via the Court’s

ECF system to all counsel of record on March 26, 2021.


                                                         /s/   Kelly A. Moore




                                               5
